              Case 2:18-cv-01608-RAJ Document 26 Filed 04/27/21 Page 1 of 3




 1                                                            The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9
10
11 ROLAND JESSE DAZA-CORTEZ,                          NO. C18-1608RAJ
12                          Defendant-Petitioner,
13
                       v.                             ORDER GRANTING UNITED
                                                      STATES’ MOTION TO COMPEL
14
     UNITED STATES OF AMERICA,                        DISCLOSURE & SETTING OUT
15                                                    DISCLOSURE PROCEDURE
16                          Plaintiff-Respondent.

17
18          Having reviewed the United States’ Motion to Compel Disclosure, Petitioner’s
19 Response, and the Joint Proposal filed by both parties, and based upon the reasons set
20 forth in those pleadings,
21          IT IS HEREBY ORDERED that Defendant-Petitioner Roland Jesse Daza-Cortez,
22 by alleging ineffective assistance of former counsel in his Section 2255 Motion, has
23 waived his attorney-client privilege for the purpose of litigation of that motion.
24 Accordingly, Mr. Daza-Cortez’s prior attorney, Emily Gause, is hereby directed to
25 disclose all material and information in her possession that is relevant to the questions
26 posed by the Court in its prior Order, and necessary to resolve the remaining factual
27 dispute underlying Daza-Cortez’s claim of ineffective assistance of counsel. The relevant
28
     ORDER GRANTING UNITED STATES’                                     UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     MOTION TO COMPEL DISCLOSURE                                        SEATTLE, WASHINGTON 98101
     Daza-Cortez v. United States, C18-01608RAJ - 1                           (206) 553-7970
                 Case 2:18-cv-01608-RAJ Document 26 Filed 04/27/21 Page 2 of 3




 1 materials are believed to include, but are not limited to, the following items, dated
 2 between January 1, 2017 and March 15, 2017:
 3      A. Email communications;
 4      B. Notes from meetings;
 5      C. Calendar notes regarding dates of meetings; and
 6      D. Recollection of Ms. Gause.
 7          IT IS FURTHER ORDERED that the parties and Ms. Gause shall follow the
 8 procedure outlined below for disclosure of this material:
 9          1.       Ms. Gause will identify all material in her possession that she believes is
10 responsive to the questions posed by the Court and necessary to resolve the disputed
11 claim of ineffective assistance. Ms. Gause will prepare an index of the material, and
12 disclose that material and the index to Counsel for Daza-Cortez not later than fourteen
13 days following entry of the Order to Compel.
14          2.       Ms. Gause will prepare a declaration explaining this material, and adding
15 any information from her own memory and knowledge of the facts that she believes
16 would be useful in understanding the material and resolving the disputed claim of
17 ineffective assistance. Ms. Gause will provide this declaration to Counsel for Daza-
18 Cortez at the same time she provides the material described above.
19          3.       Within ten days of receiving the material and declaration from Ms. Gause,
20 Counsel for Daza-Cortez will file, ex parte and under seal, any objections to the
21 disclosure on the basis that specific materials and/or portions of Ms. Gause’s declaration
22 are not relevant to resolving the disputed claims and, thus, fall outside the scope of the
23 privilege waiver. The filed objections must include a copy of the disputed material or
24 declaration.
25          4.       Not later than eleven days after receiving the materials and declaration from
26 Ms. Gause, Counsel for Daza-Cortez shall disclose to the United States all material and
27 portions of the declaration that are not the subject of filed objections. Counsel shall also
28
     ORDER GRANTING UNITED STATES’                                        UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     MOTION TO COMPEL DISCLOSURE                                           SEATTLE, WASHINGTON 98101
     Daza-Cortez v. United States, C18-01608RAJ - 2                              (206) 553-7970
                 Case 2:18-cv-01608-RAJ Document 26 Filed 04/27/21 Page 3 of 3




 1 disclose the index to the United States, noting which items (with descriptions redacted, if
 2 appropriate) are the subject of his objections.
 3          5.       The Court will conduct an in-camera review of the filed objections, and
 4 will issue an Order ruling on the objections.
 5          IT IS FURTHER ORDERED that Ms. Gause shall also provide live testimony
 6 relevant to resolving the disputed claim of ineffective assistance of counsel at an
 7 evidentiary hearing, if requested to do so by either party.
 8          IT IS FURTHER ORDERED that, absent further orders from this Court, the
 9 evidence provided pursuant to this Order shall be used solely for the purpose of litigating
10 Daza-Cortez’s 2255 Motion and shall not be admissible against Daza-Cortez in any other
11 proceeding. This Order shall remain in effect even after the Court has ruled on the 2255
12 Motion. Both parties retain the right to apply to the Court for modification of this Order.
13          IT IS SO ORDERED.
14          DATED this 27th           day of April, 2021.
15
16
17
                                                            A
                                                            RICHARD A. JONES
                                                            UNITED STATES DISTRICT JUDGE
18
     Presented by:
19
   s/ Sarah Y. Vogel
20
   SARAH Y. VOGEL
21 Assistant United States Attorney
22
   Approved via email on 4/23/2021
23 ROBERT GOMBINER
   Counsel for Daza-Cortez
24
25 s/ Emily M. Gause
   Emily M. Gause, WSBA #44446
26
   130 Andover Park East, Suite 300
27 Tukwila, WA 98188
   206-660-8775 fax: 206-260-7050
28
   Email: emily@emilygauselaw.com
     ORDER GRANTING UNITED STATES’                                      UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     MOTION TO COMPEL DISCLOSURE                                         SEATTLE, WASHINGTON 98101
     Daza-Cortez v. United States, C18-01608RAJ - 3                            (206) 553-7970
